894 So. 2d 337 (2005)
John RANDAZZO
v.
STATE of Louisiana, Louisiana State University Health Sciences Center, Health Care Services Division, Earl K. Long Medical Center, Chapman Lee, M.D., Richard Hodges, M.D. and Lane Moore, M.D.
No. 2004-C-1503.
Supreme Court of Louisiana.
February 18, 2005.
Writ denied.
JOHNSON, J., would grant the writ.
KNOLL, J., concurs in the writ denial with reasons.
KNOLL, Justice, concurring.
I find the result reached in this case extremely inequitable and harsh to Randazzo, which prompts this concurrence. The viability of this case hinges on prescription, which is purely a legislative prerogative. We are bound to apply the law as written by the legislature.
"Statutes of limitation are exclusively a legislative prerogative." Crier v. Whitecloud, 496 So. 2d 305, 310 (La.1986). The Legislature does not eliminate the remedy of a civil wrong in setting a statute of limitation, but rather makes a legislative determination that after a certain period of time no cause of action can arise. Id. While some state legislatures have carved out an express discovery rule exception for foreign objects,[1] the Louisiana legislature has not done so. In re Medical Review Panel for Claim of Moses, 00-2634 (La.5/25/01), 788 So. 2d 1173. This case serves to demonstrate to the Legislature the harshness of not providing an exception for foreign objects, which they may want to reconsider.
Thus, I am constrained to find that "however harsh the application of La.Rev. Stat. Ann. § 9:5628, mincing words and linguistic gymnastics should not be utilized to disregard the statutory language. Rather, litigants should seek redress from the Legislature to change the law." Williams v. Jackson Parish Hosp., 00-3170, pp. 2-4 (La.10/16/01), 798 So. 2d 921, 936 (Knoll, J., dissenting).
NOTES
[1]  This "foreign object" exception is provided by statute in Arkansas, see Ark.Code Ann. § 16-114-203(b) (Michie 2004), Georgia, see Ga.Code Ann. § 9-3-72 (2004), Idaho, see Idaho Code Ann. § 5-219 (Michie 2004), Maine, see Me.Rev.Stat. Ann. tit. 24, § 2902 (West 2004), Missouri, see Mo.Rev.Stat. Ann. § 516.105(1) (2004), New York, see N.Y. Civ. Prac. L. & R. § 214-a (2004), the Virgin Islands, see 27 V.I.Code Ann. § 166d (2004), and Virginia, see Va.Code Ann. § 8.01-243 (Michie 2004).